DETAILED CORRESPONDENCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 24, 2022 has been entered.

Allowable Subject Matter
Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance:

Kuromoto (CN 1177333 A) and Kuromoto (EP 0812797 A1) are considered the closest prior art references to the claimed invention of independent claims 1 and 5.

Claim 1 claims:
A crane provided with a boom, a wire rope, a winch, and a hook, the boom being capable of being luffed up and down, extended, and retracted, the wire rope being configured to hang from the boom, the winch being configured to wind or unwind the wire rope, the hook being configured to be raised or lowered by the wire rope wound or unwound, the crane comprising:

a winding manipulation tool that allows giving an instruction on an operating state of the winch;

a control apparatus that controls luffing-up operation and luffing-down operation of the boom and unwinding operation and winding operation of the winch based on an operation manipulated by an operator; and

a switch that allows giving an instruction for switchover of a control mode for manipulation of the winding manipulation tool, wherein,

the switch includes a selector switch attached to a hook base and configured to be activated when the hook is placed on a predetermined place on the hook base,

when the crane is in a traveling posture in which the boom is luffed down and the switch is set to an “ON” state based on the selector switch detecting that the hook is placed on the predetermined place, the control apparatus controls the luffing-up operation of the boom and the unwinding operation of the winch to prevent the hook from being hoisted based on an operation to instruct an unwinding of the wire rope in the winding manipulation tool.

Neither Kuromoto 333’ nor Kuromoto 797’ (considered the prior art of record) disclose nor would be obvious to the limitations of 1) “a switch that allows giving an instruction for switchover of a control mode for manipulation of the winding manipulation tool”, 2) “the switch includes a selector switch attached to a hook base and configured to be activated when the hook is placed on a predetermined place on the hook base”, and 3) “when the crane is in a traveling posture in which the boom is luffed down and the switch is set to an “ON” state based on the selector switch detecting that the hook is placed on the predetermined place, the control apparatus controls the luffing-up operation of the boom and the unwinding operation of the winch to prevent the hook from being hoisted based on an operation to instruct an unwinding of the wire rope in the winding manipulation tool”, in conjunction with the remaining limitations of independent claim 1. 
Claim 5 claims:
A crane provided with a boom, a wire rope, a winch, and a hook, the boom being capable of being luffed up and down, extended, and retracted, the wire rope being configured to hang from the boom, the winch being configured to wind or unwind the wire rope, the hook being configured to be raised or lowered by the wire rope wound or unwound, the crane comprising: 

a winding manipulation tool that allows giving an instruction on an operating state of the winch;

a control apparatus that controls luffing-up operation and luffing-down operation of the boom and unwinding operation and winding operation of the winch based on an operation manipulated by an operator; and

a switch that allows giving an instruction for switchover of a control mode for manipulation of the winding manipulation tool, wherein,

the switch includes a selector switch attached to a hook base and configured to be activated when the hook is placed on a predetermined place on the hook base,

when the crane is in a working posture in which the boom is luffed up and the switch is set to an “ON” state based on the selector switch detecting that the hook is placed on the predetermined place, the control apparats controls the luffing-down operation of the boom and the winding operation of the winch to prevent the wire rope from slackening based on an operation to instruct a winding of the wire rope in the winding manipulation tool.

Neither Kuromoto 333’ nor Kuromoto 797’ (considered the prior art of record)  disclose nor would be obvious to the limitations of 1) “a switch that allows giving an instruction for switchover of a control mode for manipulation of the winding manipulation tool”, 2) “the switch includes a selector switch attached to a hook base and configured to be activated when the hook is placed on a predetermined place on the hook base”, and 3) “when the crane is in a working posture in which the boom is luffed up and the switch is set to an “ON” state based on the selector switch detecting that the hook is placed on the predetermined place, the control apparats controls the luffing-down operation of the boom and the winding operation of the winch to prevent the wire rope from slackening based on an operation to instruct a winding of the wire rope in the winding manipulation tool”, in conjunction with the remaining limitations of independent claim 5. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN J CAMPOS, JR whose telephone number is (571)270-5229.  The examiner can normally be reached on Monday-Friday 9am-6pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael R. Mansen can be reached on phone number 571-272-6608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL R MANSEN/Supervisory Patent Examiner, Art Unit 3654                                                                                                                                                                                                        

/JJC/